DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on10/27/2020. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because all claims must end with a period.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-7 and 15-20 are directed toward a process, and claims 8-14 are directed toward a product; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claims 1 and 8 are directed toward a method, comprising: receiving web analytics data comprising identification information from a web analytics database of a web interface; filtering the web analytics data comprising the identification information to generate subset of the web analytics data that indicates a relatively higher probability for completion of a sales transaction; and offering users or sessions associated with the subset of the web analytics data an offer inducement to complete sales transaction via the web interface (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing analytics data and identification information to determine what has a higher probability of completing a sales competition to offer to the user (e.g. advertising), which is a commercial interaction. 
Independent claim 15 is directed toward a method, comprising: receiving web analytics data from a web analytics database of a web interface; correlating historical sales transaction data to the web analytics data to determine which product configurations are more probable to be involved in a sales transaction and which product configurations are less probable to be involved in the sales transaction; and adjusting one or more of a manufacturing operation and an inventory allotment based on the determination as to which product configurations are more probable to be involved in the sales transaction and which product configurations are less probable to be involved in the sales transaction (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are correlating analytics data and sales transaction data to determine what has a higher probability of completing a sales competition to offer to the user (e.g. advertising), which is a commercial interaction.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a method, comprising: receiving web analytics data comprising identification information from a web analytics database of a web interface; via the web interface” (Claims 1 and 8) and “a method, comprising: receiving web analytics data from a web analytics database of a web interface; and adjusting one or more of a manufacturing operation and an inventory allotment” (Claim 15) steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a web analytics database of a web interface; non-transitory computer-readable medium comprising instructions stored in a memory and executed by a processor” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea and dependent claims 5, 12, 18, and 20 additionally recite “wherein the classification data model comprises one of a neural network model, a random forest decision tree model, and a k-nearest neighbor model; sing one of a random forest model, a Fisher scoring model, a total variance analysis model, and a Fisher discriminant analysis model” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed use of a model merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). Claim 20 also recites “wherein the method is performed as non-transitory computer-readable medium instruction steps stored in a memory and executed by a processor” which merely adds the words to apply it with the judicial exception.
The claimed “a web analytics database of a web interface; non-transitory computer-readable medium comprising instructions stored in a memory and executed by a processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-7 and 15-20; and Product claims 8-14 recite a web analytics database of a web interface; non-transitory computer-readable medium comprising instructions stored in a memory and executed by a processor; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0033-0034 and Figures 5. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a method, comprising: receiving web analytics data comprising identification information from a web analytics database of a web interface; via the web interface” (Claims 1 and 8) and “a method, comprising: receiving web analytics data from a web analytics database of a web interface; and adjusting one or more of a manufacturing operation and an inventory allotment” (Claim 15) steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-7, 9-14, and 16-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 5, 12, 18, and 20 additionally recite “wherein the classification data model comprises one of a neural network model, a random forest decision tree model, and a k-nearest neighbor model; sing one of a random forest model, a Fisher scoring model, a total variance analysis model, and a Fisher discriminant analysis model” and “wherein the method is performed as non-transitory computer-readable medium instruction steps stored in a memory and executed by a processor” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed models merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-14 and 19:The term “relatively higher” in claims 1, 8, and 19 are relative terms which renders the claim indefinite. The term “relatively higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Fordyce et al. (US 2018/0189806 A1).

Regarding Claim 1: Fordyce et al. teach a method, comprising: 
receiving web analytics data comprising identification information from a web analytics database of a web interface (See Figure 1, Figure 4, Paragraph 0025, Paragraph 0027, and Paragraph 0048); 
filtering the web analytics data comprising the identification information to generate subset of the web analytics data that indicates a relatively higher probability for completion of a sales transaction (See Figure 1, Paragraph 0028 – “correlation results are used in predictive models to predict transactions and/or spending patterns”, Paragraph 0060,  and Paragraph 0063 – “uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user”); 
and offering users or sessions associated with the subset of the web analytics data an offer inducement to complete sales transaction (See Figure 1, Paragraph 0030, and Paragraph 0060);
via the web interface (See Figure 1, Paragraph 0030, Paragraph 0060, Paragraph 0233, and claim 1).

Regarding Claim 2: Fordyce et al. teach the limitations of claim 1. Fordyce et al. further teach wherein filtering the web analytics data comprising the identification information comprises appending usage-specific feature data to each record of the web analytics data comprising the identification information (See Figure 1, Figure 4, Paragraph 0025, Paragraph 0027, Paragraph 0048, and Paragraphs 0051-0052).

Regarding Claim 3: Fordyce et al. teach the limitations of claim 2. Fordyce et al. further teach wherein the usage-specific feature data comprises one or more of: (1) number of unique sets of product configurations established by each user using the web interface, (2) number of product types explored by each user using the web interface, (3) price range explored by each user using the web interface, (4) number of unique sessions engaged in by each user to arrive at a given product configuration using the web interface, and (5) total time spent by each user to arrive at the given product configuration (See Figure 1, Paragraphs 0027-0028 – “correlation of, transactions with online activities of the customers, such as searching, web browsing, social networking and consuming advertisements”, Paragraph 0049 – “frequency of shopping, amount spent in each shopping trip, distance of merchant location (retail) from the address of the account holder(s)”, Paragraph 0051, Paragraph 0070, and claim 1).

Regarding Claim 4: Fordyce et al. teach the limitations of claim 2. Fordyce et al. further teach wherein filtering the web analytics data comprising the identification information further comprises determining a probability for the completion of the sales transaction for each record of the web analytics data comprising the identification information and the appended usage-specific feature data using a classification data model and thresholding the probability for the completion of the sales transaction for each record of the web analytics data comprising the identification information (See Figure 1, Paragraph 0028 – “correlation results are used in predictive models to predict transactions and/or spending patterns”, Paragraph 0060,  Paragraph 0063 – “uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user”, Paragraph 0070, and Paragraph 0192 – “determined to satisfy a threshold, then the user (101) may also be classified or predicted to exhibit a high propensity to purchase”).

Regarding Claim 5: Fordyce et al. teach the limitations of claim 4. Fordyce et al. further teach wherein the classification data model comprises one of a neural network model, a random forest decision tree model, and a k-nearest neighbor model (See Paragraph 0354 – “regression models and/or neural network models for the detection of certain behaviors or patterns”).

Regarding Claims 8-12: Claims 8-12 recite limitations already addressed by the rejections of claims 1-5 above; therefore the same rejections apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce et al. (US 2018/0189806 A1) in view of Kim et al. (US 2008/0162270 A1).

Regarding Claims 6 and 13: Fordyce et al. teach the limitations of claim 1. Fordyce et al. further teach further comprising: 
correlating historical sales transaction data to the web analytics data to determine which product types are more probable to be involved in the sales transaction and which product types are less probable to be involved in the sales transaction (See Figure 1, Paragraph 0028 – “correlation results are used in predictive models to predict transactions and/or spending patterns”, Paragraph 0060,  Paragraph 0063 – “uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user”, Paragraph 0070, Paragraph 0096 – “generate predictive models to determine what a user (101) is likely to purchase”, and Paragraph 0192).

Fordyce et al. do not specifically disclose adjusting one or more of a manufacturing operation and an inventory allotment based on the determination as to which product types are more probable to be involved in the sales transaction and which product types are less probable to be involved in the sales transaction. However, Kim et al. further teach adjusting one or more of a manufacturing operation and an inventory allotment based on the determination as to which product types are more probable to be involved in the sales transaction and which product types are less probable to be involved in the sales transaction (See Figure 7, Paragraph 0034, Paragraph 0039, Paragraph 0042, and claim 1 – “determining a demand forecast for a product from said historical product demand information; comparing said demand forecast with an inventory level of said product at said warehouse to determine a suggested order quantity for said product to meet future demand for said product; adjusting said inventory level to accommodate for variances in prior suggested order quantity determinations for said product”).
The teachings of Fordyce et al. and Kim et al. are related because both are analyzing sales forecasts to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the web sales forecasting correlator system of Fordyce et al. to incorporate the adjusting of inventory of Kim et al. in order to ensure the units being sold are always in stock.

Regarding Claim 15: Fordyce et al. teach a method, comprising: 
receiving web analytics data from a web analytics database of a web interface (See Figure 1, Figure 4, Paragraph 0025, Paragraph 0027, and Paragraph 0048); 
correlating historical sales transaction data to the web analytics data to determine which product configurations are more probable to be involved in a sales transaction and which product configurations are less probable to be involved in the sales transaction (See Figure 1, Paragraph 0028 – “correlation results are used in predictive models to predict transactions and/or spending patterns”, Paragraph 0060,  Paragraph 0063 – “uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user”, Paragraph 0070, Paragraph 0096 – “generate predictive models to determine what a user (101) is likely to purchase”, and Paragraph 0192). 

Fordyce et al. do not specifically disclose adjusting one or more of a manufacturing operation and an inventory allotment based on the determination as to which product configurations are more probable to be involved in the sales transaction and which product configurations are less probable to be involved in the sales transaction. However, Kim et al. further teach adjusting one or more of a manufacturing operation and an inventory allotment based on the determination as to which product configurations are more probable to be involved in the sales transaction and which product configurations are less probable to be involved in the sales transaction (See Figure 7, Paragraph 0034, Paragraph 0039, Paragraph 0042, and claim 1 – “determining a demand forecast for a product from said historical product demand information; comparing said demand forecast with an inventory level of said product at said warehouse to determine a suggested order quantity for said product to meet future demand for said product; adjusting said inventory level to accommodate for variances in prior suggested order quantity determinations for said product”).
The teachings of Fordyce et al. and Kim et al. are related because both are analyzing sales forecasts to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the web sales forecasting correlator system of Fordyce et al. to incorporate the adjusting of inventory of Kim et al. in order to ensure the units being sold are always in stock.

Regarding Claim 20: Fordyce et al. in view of Kim et al. teach the limitations of claim 15. Fordyce et al. further teach wherein the method is performed as non-transitory computer-readable medium instruction steps stored in a memory and executed by a processor (See Paragraph 0464-0467).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce et al. (US 2018/0189806 A1) in view of Kim et al. (US 2008/0162270 A1) and further in view of Chen et al. (Chen, IF., Lu, CJ. Sales forecasting by combining clustering and machine-learning techniques for computer retailing. Neural Comput & Applic 28, pages 2633–2647 (2017), Published 03 February 2016).

Regarding Claim 17: Fordyce et al. in view of Kim et al. and further in view of Chen et al. teach the limitations of claim 15. Fordyce et al. in view of Kim et al. do not specifically disclose the following. However, Chen et al. further teach wherein correlating the historical sales transaction data to the web analytics data comprises finding a joint probability distribution between the historical sales transaction data and the web analytics data using sub-spatial clustering (See Page 2633 Abstract – “a clustering-based forecasting model by combining clustering and machine-learning methods is proposed for computer retailing sales forecasting”, Page 2635 - “the input variable space was divided into multiple irrelevant clusters through the SOM”, and Page 2636 - “When the learning time lengthens, α decreases gradually. The neighbor neurons near the winning neuron are expressed using neighbor kernel h Wi to represent the distance between neuron i in the output space and winning neuron W of the cycle. The neighbor kernel is limited to a scalar quantity between one and zero to ensure the distance intensity adjusted by the nearby unit is larger than that of the remote units. A Gaussian function is commonly used, as shown in Eq. (3). Generally, when the distance to the winning neuron increases, the neighborhood function is a simple decreasing function surrounding the winning neuron”).
The teachings of Fordyce et al., Kim et al., and Chen et al. are related because all are analyzing sales forecasts to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the web sales forecasting correlator system of Fordyce et al. in view of Kim et al. to incorporate the sub-spatial clustering of Chen et al. in order to better learn how the forecast will react under certain variables, thereby increasing the reliability of the forecast.

Regarding Claim 18: Fordyce et al. in view of Kim et al. and further in view of Chen et al. teach the limitations of claim 17. Fordyce et al. further teach wherein the sub-spatial clustering is performed using one of a random forest model, a Fisher scoring model, a total variance analysis model, and a Fisher discriminant analysis model that assigns weights to each feature in each product configuration (See Paragraph 0053, Paragraph 0159, Paragraph 0346 – “the variables (e.g., 313, 315) are normalized and/or standardized (e.g., using statistical average, mean, and/or variance)”, Paragraph 0347 – “the variables (e.g., 313, 315) for the aggregated measurements can be tuned, via filtering and weighting, to predict the future trend of spending behavior”, and Paragraph 0350 – “analysis of variance (ANOVA) can be performed to identify and remove variables that are no more significant than a predetermined threshold”).

Regarding Claim 19: Fordyce et al. in view of Kim et al. and further in view of Chen et al. teach the limitations of claim 18. Fordyce et al. further teach, given a user submitting a desired product configuration via the web interface, suggesting a closest product configuration via the web interface based on a closest match related to features in each product configuration with relatively higher weights (See Figure 1, Paragraph 0028 – “correlation results are used in predictive models to predict transactions and/or spending patterns”, Paragraph 0096 – “generate predictive models to determine what a user (101) is likely to purchase”, Paragraph 0098, Paragraph 0107, Paragraph 0179, Paragraph 0347, and Paragraph 0366).

Allowable over 35 USC 103
Claims 7, 14, and 16 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Dependent claims 7, 14, and 16 disclose a product and method for correlating web analytic data and historical sales data using product configurations in a certain time period, clustering the web analytic data and sales transaction data using a k-nearest neighbor model, to establish a cost function between clusters, to generate a joint distribution heat map.
Regarding a possible 103 rejection: The closest prior art of record is:
Fordyce et al. (US 2018/0189806 A1) – which discloses analyzing sales forecasts using certain prediction methods. 
Kim et al. (US 2008/0162270 A1) – which discloses analyzing sales forecasts to adjust inventory levels.
Chen et al. (Chen, IF., Lu, CJ. Sales forecasting by combining clustering and machine-learning techniques for computer retailing. Neural Comput & Applic 28, pages 2633–2647 (2017), Published 03 February 2016) – which discloses sub-spatial clustering used in sales forecasting techniques.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 7, 14, and 16, such as correlating web analytic data and historical sales data using product configurations in a certain time period, clustering the web analytic data and sales transaction data using a k-nearest neighbor model, to establish a cost function between clusters, to generate a joint distribution heat map.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “receiving web analytics data from a web analytics database of a web interface; correlating historical sales transaction data to the web analytics data to determine which product configurations are more probable to be involved in a sales transaction and which product configurations are less probable to be involved in the sales transaction; and adjusting one or more of a manufacturing operation and an inventory allotment based on the determination as to which product configurations are more probable to be involved in the sales transaction and which product configurations are less probable to be involved in the sales transaction …  encoding the web analytics data and the historical sales transaction data such that a resulting feature space represents product configurations, price per product configuration, and a fraction of each product configuration sold in a time period, T; clustering web analytics records associated with the web analytics data and sales transaction records associated with the sales transaction data; for each cluster, assigning a nearest cluster identification using a k-nearest neighbor method; establishing a cost function between clusters; selecting a training cluster and a plurality of validation clusters; using the training cluster, generating a joint distribution heat map indicating correlations between the web analytics data and the historical sales transaction data; and using the joint distribution heat map, identifying product configurations that do not correlate with any sales data (as required by independent claims 7, 14, and 16)”, thus rendering claims 7, 14, and 16 as allowable over the prior art. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683